Exhibit 10.2

AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT

This Amendment No. 2, dated as of August 25, 2017 (this “Amendment”), is made to
the Registration Rights Agreement attached as Exhibit B to that certain Amended
and Restated Stockholders Agreement, dated as of August 2, 2010, by and among
Forum Energy Technologies, Inc., a Delaware corporation (“Company”), and the
persons listed as “Stockholders” on the signature pages thereto (the “Original
Agreement”), as amended by that certain Amendment No. 1 to the Original
Agreement, dated as of June 14, 2011 (the “Amended Agreement”). This Amendment
is by and among the Company, SCF-V, L.P., a Delaware limited partnership
(“SCF-V”), SCF-VI, L.P., a Delaware limited partnership (“SCF-VI”), SCF-VII,
L.P., a Delaware limited partnership (“SCF-VII”), SCF 2012A, L.P., a Delaware
limited partnership (“SCF 2012A”), SCF 2012B, L.P., a Delaware limited
partnership (“SCF 2012B” and together with SCF-V, SCF-VI, SCI-VII and SCF 2012A,
the “Demand Holders”), Tinicum, L.P., a Delaware limited partnership
(“Tinicum”), and C. Christopher Gaut, in his individual capacity.

RECITALS:

WHEREAS, the Company, the Demand Holders, certain of the other Holders of
Registrable Securities that hold in the aggregate at least 50% of the other
Registrable Securities then held by such Holders desire to amend the Amended
Agreement; and

WHEREAS, pursuant to Section 12 of the Original Agreement, the Original
Agreement may be amended by the written consent of the Company, the Demand
Holders and such other Holders.

NOW, THEREFORE, the parties hereto, in consideration of the premises and of the
mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Unless otherwise defined herein, capitalized terms used
in this Amendment shall have the respective meaning ascribed to such terms in
the Original Agreement.

ARTICLE II

AMENDMENT TO THE AMENDED AGREEMENT

Section 2.1 Amendment to Section 2(d) of the Amended Agreement. Section 2(d) of
the Amended Agreement is hereby amended and restated in its entirety as follows:

“Priority on Demand Registrations. If securities to be sold for the account of
any Person (including the Company) other than a Requesting Holder are desired to
be included in a Demand Registration and if the managing Underwriter(s) shall
advise the Requesting Holders that the inclusion of such other securities will
materially and adversely affect the price or success of the offering (a
“Material Adverse Effect”), then all such securities to be included in such
Demand Registration shall be limited to the securities which the managing
Underwriter(s) believe can be sold without a Material Adverse Effect and shall
be allocated (i) first, to SCF and Tinicum L.P. or its Affiliates (pro rata on
the basis of the number of securities requested to be included therein by each
holder), (ii) second, to the holders of registration rights pursuant to that
certain Registration Rights Agreement (the “Quantum Registration Rights
Agreement”), to be entered into by and between the Company and Q-GT
(V) Investment Partners, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Quantum Holders”), (iii) third, to the
Company and (iv) other securities requested to be included in such
registration.”



--------------------------------------------------------------------------------

Section 2.2 Amendment to Section 3(b) of the Amended Agreement. Section 3(b) of
the Amended Agreement is hereby amended and restated in its entirety as follows:

“Priority on Piggyback Registration. The Company shall use commercially
reasonable efforts to cause the managing Underwriter(s) of a proposed
underwritten offering to permit the Registrable Securities requested to be
included in the registration statement for such offering under Section 3(a)
(“Piggyback Securities”) to be included on the same terms and conditions as any
similar securities included therein. Notwithstanding the foregoing, the Company
shall not be required to include any Holder’s Piggyback Securities in such
offering unless such Holder accepts the terms of the underwriting agreement
between the Company and the managing Underwriter(s) and otherwise complies with
the provisions of Section 8 below. If the managing Underwriter(s) of a proposed
underwritten offering advise(s) the Company in writing that in their opinion the
number of securities requested to be included in such underwritten offering
exceeds the number which can be sold in an orderly manner in such offering
within a price range acceptable to the Other Holders, the Company shall include
in such registration the number which can be so sold in the following order of
priority:

(i) if such registration statement is not pursuant to a Demand Request or
pursuant to (iii) below then (a) first, to the Company, (b) second, the
securities requested to be included therein by Holders of Piggyback Securities
and the Quantum Holders (pro rata on the basis of the number of securities
requested to be included therein by each holder), and (c) third, other
securities requested to be included in such underwritten offering; (ii) if such
registration statement is pursuant to a Demand Request, then as provided in
Section 2(d); or (iii) if an underwritten offering that is registered pursuant
to the Quantum Registration Rights Agreement, then (a) first, to the Quantum
Holders as described in the Quantum Registration Rights Agreement, (b) second,
the Demand Holders (pro rata on the basis of the number of securities requested
to be included therein by each holder), (c) third, any other Holder of
Registrable Securities whose securities may be included in such underwritten
offering pursuant to the Quantum Registration Rights Agreement Holders (pro rata
on the basis of the number of securities requested to be included therein by
each holder); and (d) fourth, to the Company.”

ARTICLE III

GENERAL PROVISIONS

Section 3.1 Effectiveness and Ratification. All of the provisions of this
Amendment shall be effective as of the date hereof. Except as specifically
provided for in this Amendment, the terms of the Amended Agreement remain in
full force and effect. In the event of any conflict or inconsistency between the
terms of this Amendment and the Amended Agreement, the terms of this Amendment
shall prevail and govern.

Section 3.2 Severability. If any provision of this Amendment or the application
thereof to any Person or circumstance is held invalid or unenforceable to any
extent, the remainder of this Amendment and the application of that provision to
other Persons or circumstances shall not be affected thereby and that provision
shall be enforced to the greatest extent permitted by Law. Furthermore, in lieu
of each such invalid or unenforceable provision, there shall be added
automatically as a part of this Amendment a provision as similar in terms to
such invalid or unenforceable provisions as may be possible and be legal, valid
and enforceable.

Section 3.3 Amendment; Entire Agreement. Whenever the Agreement is referred to
in the Amended Agreement or in any other agreement, documents and instruments,
such reference shall be deemed to be to the Amended Agreement as further amended
by this Amendment. The Amended Agreement, as further amended by this Amendment,
and the exhibits and schedules thereto and the documents, information supplied
in writing, and instruments referred to therein, constitute the entire agreement
and supersedes all other prior agreements and understandings, both oral and
written, among the parties or any of them, with respect to the subject matter
hereof and thereof.

Section 3.4 Governing Law. This Amendment is governed by and shall be construed
in accordance with the law of the State of Delaware without regard to the
principles of conflicts of law thereof.

Section 3.5 Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all such counterparts together shall constitute one instrument.
Delivery of a copy of this Amendment bearing an original signature by facsimile
transmission or by electronic mail shall have the same effect as physical
delivery of the paper document bearing the original signature.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Amendment have caused it to be duly
executed as of the date first above written.

 

FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ Prady Iyyanki

  Prady Iyyanki   President and Chief Executive Officer SCF-V, L.P. By:   SCF-V,
G.P, Limited Partnership, its general partner By:   L.E. Simmons & Associates,
Incorporated, its general partner   By:  

/s/ Anthony F. DeLuca

    Anthony F. DeLuca     Managing Director SCF-VI, L.P. By:   SCF-VI, G.P,
Limited Partnership, its general partner By:   L.E. Simmons & Associates,
Incorporated, its general partner   By:  

/s/ Anthony F. DeLuca

    Anthony F. DeLuca     Managing Director SCF-VII, L.P. By:   SCF-VII, G.P,
Limited Partnership, its general partner By:   L.E. Simmons & Associates,
Incorporated, its general partner   By:  

/s/ Anthony F. DeLuca

    Anthony F. DeLuca     Managing Director

 

Signature Page to Amendment No. 2 to Registration Rights Agreement



--------------------------------------------------------------------------------

SCF 2012A, L.P. By:   L.E. Simmons & Associates, Incorporated, its general
partner   By:  

/s/ Anthony F. DeLuca

    Anthony F. DeLuca     Managing Director SCF 2012B, L.P. By:   L.E. Simmons &
Associates, Incorporated, its general partner   By:  

/s/ Anthony F. DeLuca

    Anthony F. DeLuca     Managing Director TINICUM, L.P. By:   Tinicum Lantern
III, L.L.C., its general partner   By:  

/s/ Terence M. O’Toole

    Terence M. O’Toole     Co-Managing Member

/s/ C. Christopher Gaut

C. CHRISTOPHER GAUT

 

Signature Page to Amendment No. 2 to Registration Rights Agreement